

Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release ("Agreement"), effective as of the
date described in Section 13 below (the “Effective Date”), is made and entered
into by and between Washington Real Estate Investment Trust ("WRIT") and Thomas
L. Regnell ("Employee").


WHEREAS, Employee has been employed by WRIT, which employment will cease as set
forth in this Agreement in connection with Employee’s retirement from WRIT; and


WHEREAS, the parties desire to amicably resolve all matters between them on a
full and final basis;


NOW, THEREFORE, in consideration of the promises contained herein, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:


1. Resignation and Return of Property: Employee hereby resigns from all
employment, officer and/or director positions he holds with WRIT and any of its
subsidiaries and other affiliated entities (collectively “Affiliates”) effective
as of October 17, 2014 (the “Resignation Date”). Employee will execute all
reasonable documents requested by WRIT which are necessary to effectuate such
resignation. On or before the Resignation Date, Employee will return all
property of WRIT and its Affiliates, and all copies, excerpts or summaries of
such property, known by Employee to be in his possession, custody or control
(or, upon the specific written authorization of the Executive Vice President –
Accounting & Administration, destroy any such property that constitutes written
work product).


2. Final Paycheck and Severance Benefits: Subject to Employee’s compliance with
and non-revocation of this Agreement, WRIT will provide Employee with the
following benefits:


(a) Accrued Salary and Vacation. WRIT will pay Employee for all earned but
unpaid salary and vacation accrued up to the Resignation Date in accordance with
its normal payroll practices.


(b) 2014 STIP. WRIT will pay to Employee in 2015 by March 15, 2015, all
compensation (if any) earned by Employee during the 2014 performance period
accruing up to the Resignation Date pursuant to the provisions dealing with
involuntary termination of employment without cause in Section 4.5 of WRIT’s
Short-Term Incentive Plan dated January 1, 2014, (the “STIP”). Pursuant to such
provisions, the Participant shall receive an Award calculated based on the
actual levels of achievement of the performance goals for the entire Performance
Period, but the Award shall be prorated in the proportion that the number of
days elapsed from the beginning of the Performance Period through the date the
Participant ceases to be an employee of the Trust bears to the total number of
days in the Performance Period. Any

1



--------------------------------------------------------------------------------



Restricted Shares issued to the Participant with respect to such Performance
Period shall be fully vested.


(c) 2014 LTIP. WRIT will pay to Employee six months after the Resignation Date
(in accordance with WRIT’s Long-Term Incentive Plan dated January 1, 2014 (the
“LTIP”)) all compensation (if any) earned by Employee during the 2014
performance period accruing up to the Resignation Date pursuant to the
provisions dealing with involuntary termination of employment without cause in
Section 4.5 of the LTIP. Pursuant to such provisions, the Participant shall
receive the regular Award and the one-time transition Award pursuant to Section
5.12 of the LTIP calculated based on the actual levels of achievement of the
performance goals as of the Resignation Date, but the Awards shall be prorated
in the proportion that the number of days elapsed from the beginning of the
Performance Period through the date the Participant ceases to be an employee of
the Trust bears to the total number of days in the Performance Period. Any
Restricted Shares issued to the Participant with respect to such Performance
Period shall be fully vested.


    (d) Restricted Stock Units: All of Employee’s unvested Restricted Stock
Units will become vested as of the Resignation Date and all of Employee’s
Restricted Stock Units (including previously vested Restricted Stock Units that
have not yet been paid) will be issued in common shares of WRIT six months after
the Resignation Date pursuant to Section 12 of WRIT’s Long-Term Incentive Plan
effective January 1, 2009.


(e) Restricted Shares: All of Employee’s unvested Restricted Shares will become
immediately vested as of the Resignation Date and have already been issued to
Employee.


(f) SERP Vesting: Employee is fully vested in his account under WRIT’s
Supplemental Executive Retirement Plan (the “SERP”) as of the Resignation Date,
which will be paid pursuant to the SERP, which is based on Employee’s election
of a lump-sum payment. Payment is subject to at least a six month wait after the
Resignation Date to comply with the requirements of Section 409A of the Code.


(g) Severance Plan: WRIT will make an aggregate severance cash payment to
Employee in the amount of $276,923 (the “Severance Payment”), which represents
an amount equal to Employee’s salary for 50 weeks from the Resignation Date (the
“Severance Period”). Provided Employee remains in compliance with this
Agreement, the Severance Payment shall be paid to Employee in equal installments
of $12,000 which shall be paid twice per month until a date upon or before March
15, 2015, at which date to comply with the short-term deferral exemption in
Treasury Regulations issued under Section 409A of the Internal Revenue Code, the
remaining unpaid balance of the Severance Payment will be paid in a lump sum.


(h) Lump Sum Payment: WRIT will make an additional cash payment of $36,000 to
Employee at WRIT’s next regular payroll date after the Effective Date.


It is understood and agreed that in accepting the benefits set forth in clauses
(a) through (h) above, Employee will forfeit any rights he may have to any other
form of compensation from

2



--------------------------------------------------------------------------------



WRIT, except as provided otherwise in Sections 2 and 3. Subject to restriction
of Section 409A, all shares received by Employee shall be unrestricted and
Employee shall be free to sell or transfer. All amounts payable as described in
this Section 2 shall be subject to applicable federal and state tax and payroll
withholding requirements, which in the case of amounts issued in common shares
of WRIT may be satisfied by WRIT’s deduction of shares with a fair market value
equal to the withholding required.


3. Benefits: If applicable, Employee (and if applicable, Employee’s dependents)
will continue to participate in WRIT’s group health plan through the Resignation
Date of October 17, 2014 in accordance with its terms and conditions.
Thereafter, Employee will be eligible to continue participation in WRIT’s group
health plan at his own expense in accordance with and to the extent required by
the federal COBRA law, provided that, subject to Employee’s compliance with and
non-revocation of this Agreement, WRIT will pay Employee’s COBRA premium for six
months or until Employee becomes eligible for other coverage, whichever is
sooner. Except as expressly provided otherwise in this Agreement, Employee's
entitlement to, participation in, and accrual of, all other salary, compensation
or benefits from WRIT shall cease as of the Resignation Date, except that
Employee shall have such rights in such benefits as are required by law and plan
documents, including without limitation, Employee’s vested benefits in WRIT’s
401(k) plan, in accordance with and to the extent permitted by plan documents.


4. References: Employee will direct all requests for employment references from
WRIT to WRIT’s Executive Vice President – Accounting and Administration (Laura
M. Franklin) or WRIT’s Director of Human Resources, Compensation & Benefits. If
WRIT receives a request for reference concerning Employee which is directed to
said latter person, WRIT will follow its normal policy of confirming dates of
employment, position, duties and salary.


5. Unemployment Compensation Benefits: WRIT will not contest any claim for
unemployment benefits that Employee makes for any period after the Severance
Period.


6. Mutual Releases:


A. Employee’s Release: In consideration for the benefits described herein, and
for other good and valuable consideration, which are of greater value than
Employee would normally be entitled upon Resignation, Employee, on behalf of
himself, his heirs, executors, administrators, attorneys, agents,
representatives and assigns, hereby forever releases WRIT and its Affiliates,
and its and their officers, directors, trustees, owners, shareholders,
employees, insurers, benefit plans, agents, attorneys and representatives, and
each of their predecessors, successors and assigns, from any and all claims,
demands, suits, actions, damages, losses, expenses, charges or causes of action
of any nature whatsoever, whether known or unknown, relating in any way to any
act, omission, event, relationship, conduct, policy or practice prior to the
Effective Date, including without limitation his employment with WRIT and the
termination thereof (“Claims”). This release includes without limitation Claims
for discrimination, harassment, retaliation or any other violation under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Maryland Human Rights Act, the Montgomery
County Human Rights Act, and any other Claims under all

3



--------------------------------------------------------------------------------



other federal, state or local laws; Claims for breach of contract; Claims for
wrongful discharge; Claims for emotional distress, defamation, fraud,
misrepresentation or any other personal injury; Claims for unpaid compensation;
Claims relating to benefits; Claims for attorneys' fees and costs, Claims for
reinstatement or employment; and all other Claims under any federal, state or
local law or cause of action. Employee represents that he has not filed any such
Claims, and he further agrees not to assert or file any such Claims in the
future or to seek or accept any monetary relief with respect to Claims filed by
him or on his behalf with the EEOC or any other fair employment agency to the
fullest extent permitted by law. It is understood and agreed that this Release
does not apply to claims for breach of this Agreement or Claims that cannot be
released by law.


B. WRIT’s Release: In consideration for the benefits described herein, and for
other good and valuable consideration, WRIT and its Affiliates hereby forever
release Employee, his heirs, executors, administrators, agents, representatives
and assigns, from any and all claims, demands, suits, actions, damages, losses,
expenses, charges or causes of action of any nature whatsoever, whether known or
unknown, relating in any way to any act, omission, event, relationship, conduct,
policy or practice prior to the date Employee signs this Agreement (“WRIT’s
Claims”). This release includes without limitation WRIT’s Claims for breach of
any contract or duty; WRIT’s Claims for emotional distress, defamation, fraud,
misrepresentation or any other personal injury; WRIT’s Claims for overpaid
compensation; WRIT’s Claims relating to benefits; WRIT’s Claims for attorneys'
fees and costs; and all other WRIT’s Claims under any federal, state or local
law or cause of action. WRIT represents that it has not filed any such WRIT’s
Claims, and it further agrees not to assert or file any such WRIT’s Claims in
the future. It is understood and agreed that this Release does not apply to
claims for breach of this Agreement, WRIT’s Claims that cannot be released by
law, or WRIT’s Claims for fraud, embezzlement, intentional misconduct or any
other malfeasance or any WRIT’s Claims as to which indemnification of officers
is not permitted pursuant to WRIT’s written documents governing indemnification
of officers.


7. Reinstatement: Employee waives all claims for reinstatement or employment
with WRIT and its Affiliates, and its and their successors and assigns, and he
agrees not to seek such reinstatement or employment in the future unless the
parties agree otherwise in writing.


8. Confidentiality: Except as necessary to enforce or effectuate this Agreement
or as required by law or otherwise to satisfy SEC filing or disclosure
requirements (it being understood that WRIT intends to file this Agreement and a
summary of this Agreement with the SEC), or to the extent WRIT in good faith
deems necessary in communications with analysts and institutional investors, the
parties agree to keep this Agreement, the existence of this Agreement, and the
terms of this Agreement strictly confidential. Subject to the foregoing,
Employee shall not disclose the same to any third party except as necessary to
his attorneys, accountants and immediate family members (and only on the
condition that they maintain such confidentiality and Employee guarantees such
confidentiality). Also subject to the foregoing, WRIT shall not disclose the
same to any third party except its board of trustees, officers, attorneys,
accountants and employees responsible for effectuating the Agreement.
Notwithstanding the foregoing, if

4



--------------------------------------------------------------------------------



either party is asked about the reasons for Employee’s resignation, they may
state in substance that Employee resigned to pursue other career alternatives or
words substantially to that effect.


9. Nondisparagement and Nonassistance: Employee agrees not to disparage, or
provide any disparaging information relating to, WRIT or any of its Affiliates
or its or their past, present or future management, officers, trustees or
employees to any person or entity who is not a party to this Agreement, and he
agrees not to provide any form of assistance to, or to cooperate with, any
person or entity asserting or intending to assert any claim or legal proceeding
against WRIT or any of its Affiliates except as may be required by law or legal
process. WRIT shall instruct its Human Resources Department and its Officers not
to disparage, or provide any disparaging information relating to, Employee to
any person or entity who is not a party to this Agreement, and it agrees not to
provide any form of assistance to, or to cooperate with, any person or entity
asserting or intending to assert any claim or legal proceeding against Employee,
except as may be required by law or legal process or as to any Claims that WRIT
may have (if any) which it has not released pursuant to Section 6(B).


10. Cooperation: Employee agrees to reasonably cooperate with WRIT upon request
by answering questions and providing information about matters of which he has
personal knowledge. In the event that WRIT becomes involved in any civil or
criminal litigation, administrative proceeding or governmental investigation,
Employee shall, upon request, provide reasonable cooperation and assistance to
WRIT, including without limitation, furnishing relevant information, attending
meetings and providing statements and testimony; it being understood that shall
not be obligated if such cooperation or assistance would be in violation of any
agreements which Employee may hereafter enter into, or materially interfere with
Employee’s employment, business or family engagements. WRIT will pay to Employee
an hourly rate of $150 for time which Employee spends in furtherance of such
cooperation and reimburse Employee for all reasonable and necessary expenses he
incurs in complying with this Section 10, provided said time and expenses are
reasonable and necessary and approved by WRIT in advance.


11. Nondisclosure and Nonsolicitation: Employee shall not, except as required by
law, use or disclose to any person or entity any Confidential Information. For
the purposes of this Section 11, “Confidential Information” means information
Employee obtained through or as a consequence of his employment with WRIT
relating to WRIT’s business or its tenants which is not in the public domain and
includes, without limitation, trade secrets, tenant lists, lease rates, methods
of operation, investment opportunities, business plans, leads, financial
information, research and statistical data. Information does not lose its
protection as Confidential Information if it is disclosed in violation of an
obligation not to disclose it. During the Severance Period and for a period of
twelve (12) months thereafter, Employee shall not directly or indirectly for
himself or any other person or entity, whether as an employee, officer,
director, consultant, agent, representative, partner, owner, stockholder or in
any other capacity, a) solicit any person who then is or was at any time in the
preceding six month period employed by WRIT as an employee or independent
contractor, to resign from WRIT or to accept employment as an employee or
independent contractor with any other person or entity; or b) solicit any person
or entity who then is or was at any time in the preceding six month period in a
business relationship with WRIT to end or curtail such relationship or to engage
in business of the type engaged in by

5



--------------------------------------------------------------------------------



WRIT with another person or entity. Employee agrees that these restrictions are
reasonable and necessary for the protection of WRIT’s business. Employee further
agrees that in the event he breaches any provision in this Section 11, WRIT
shall be entitled to injunctive relief in addition to such other relief as a
court may deem proper.


12. Miscellaneous: This Agreement represents the entire agreement of the
parties, and supersedes all other agreements, discussions and understandings of
the parties, concerning the subject matter. All other express or implied
agreements of the parties not expressly contained or incorporated by reference
herein are terminated and of no further force or effect. This Agreement may not
be modified in any manner except in a written document signed by both parties.
Should any provision of this Agreement be held to be invalid or unenforceable by
a court of competent jurisdiction, it shall be deemed severed from the
Agreement, and the remaining provisions of the Agreement shall continue in full
force and effect, provided that, should the court determine that any provision
of Section 11 is unenforceable, the court shall modify such provision to make it
valid to the maximum extent permitted by law. In the event of any litigation to
enforce this Agreement, the prevailing party shall be awarded his or its
reasonable attorneys’ fees and costs.


13.     Consultation and Consideration: WRIT hereby advises Employee to consult
with an attorney at his own expense prior to signing this Agreement. Employee
may take up to twenty-one (21) days from the date he is given this Agreement to
consider it, but he may sign it sooner if he wishes. If he signs the Agreement,
he will have a period of seven (7) days to revoke his signature (the "Revocation
Period"). Thus, this Agreement will not become effective or enforceable until
the date that each party has signed the Agreement and the Revocation Period has
expired without Employee exercising his right of revocation (the "Effective
Date"). Any notice of revocation must be in writing and must be received by
Laura Franklin prior to the expiration of the Revocation Period. Regardless of
whether Employee revokes this Agreement, his employment has been or will be
terminated as of the Resignation Date. If Employee signs this Agreement, he
represents that he has had sufficient time to consider it, and that he enters
into it knowingly and voluntarily with full understanding of its meaning and
effect.


14. Governing Law:    This Agreement shall be construed exclusively in
accordance with the laws of the State of Maryland, without regard to the
principles of conflicts of laws therein.


15. Assignment: This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. Employee may
not assign any right or obligation hereunder without WRIT’s prior written
consent. WRIT may assign its rights and obligations here under to any successor
in interest.


16. Section 409A of the Code. To the extent that such requirements are
applicable, this Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code (“Section 409A”) and shall be
interpreted and administered in accordance with that intent. If any provision of
the Agreement would otherwise conflict with or frustrate this intent, that
provision will be interpreted and deemed amended so as to avoid the conflict.
Employee has incurred or will incur a “separation from service” within the
meaning of Section 409A as of the

6



--------------------------------------------------------------------------------



Resignation Date. All amounts paid hereunder shall be paid pursuant to the
provisions of the plan from which paid, and in the event of any conflict between
the provisions of such plan and this Agreement, the plan shall govern.


17. Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and together which shall constitute
one and the same instrument.


18. Nonadmissions: By entering into this Agreement, neither party is admitting
that it did anything wrong or improper or that it has any liability to the other
party.


Employee has had an opportunity to carefully review and consider this Agreement
with an attorney, and he has had sufficient time to consider it. After such
careful
consideration, he knowingly and voluntarily enters into this Agreement with full
understanding of its meaning and effect.


[REMAINDER OF PAGE BLANK]

7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.


THOMAS L. REGNELL
 
WASHINGTON REAL ESTATE
 
 
 
 
 
INVESTMENT TRUST
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Thomas L. Regnell
 
By:
 
/s/ Laura M. Franklin
 
Signature
 
 
 
 
 
 
 
 
 
 
Title:
EVP/CAO
 
 
 
 
 
 
 
 
 
Date:
10/08/14
 
Date:
10/08/14
 
 
 
 
 
 
 
 
 
 

 

8

